Citation Nr: 1130326	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for tuberculosis peritonitis (TB) arrested.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin condition (a.k.a. lichen simplex chronicus).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946, during the World War II Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was subsequently transferred to the RO in Chicago, Illinois.

In July 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that his symptoms of TB worsened (i.e., night sweats) since his last VA examination, as indicated on page 3 of the hearing transcript.  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where a Veteran reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, additional development is warranted to obtain a new VA examination.

The Veteran testified that he had symptomatology for hypertension and a skin rash since service, as indicated on page 4 of the hearing transcript.  With regard to the skin rash, the Veteran asserted that he had noticed it while serving in Saipan, the Marianas Islands and received injectable medication at that time.  However, a February 2002 VA treatment record noted that he has a rash in the groin area for the past 3 to 4 years.

In light of the Veteran's credible testimony and recent medical treatment records, the Board finds that a remand is warranted for additional development.

The Board notes that the claims file only has VA treatment records from February 2002 to February 2007.  The Veteran asserts that he has received treatment for the above disabilities prior to these dates, as indicated on page 7 of the hearing transcript.  Given that these treatment records may support a nexus to service, the RO must attempt to obtain them.  Further, the Veteran is currently being treated the Jesse Brown VA Clinic in Chicago, as indicated on page 3 of the hearing transcript.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records to the issues on appeal.  38 U.S.C.A. § 5103(A)(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request authorization and full address information from the Veteran, and if provided, request all records of private medical treatment which are not currently associated with the Veteran's claims file.  Request all records of VA inpatient and outpatient treatment records pertaining to the issues on appeal since May 2007 and prior to February 2002.  Associate all records received with the claims file.  If the search for such records has negative results, notify the Veteran and include an explanation of the results of the search in the claims file.

2.  Then, schedule the Veteran for a pulmonary examination in order to ascertain the severity of the service-connected tuberculosis peritonitis.   

Any appropriate tests and studies, deemed necessary, should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The entire claims file, and a copy of this REMAND, must be sent to the examiner for review and the examiner should acknowledge such review in the examination report or in an addendum to the report.

Based on a review of the case, the VA examiner should render specific findings with respect to the existence and severity of the Veteran's TB.  

Specifically, the VA examiner should provide an opinion to as to whether the Veteran's TB is active or inactive?  If the TB is inactive, make findings of all residuals under specific body system(s) affected, consistent with 38 C.F.R. §§ 4.88(b), (c) and 4.89.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale should be given for all opinions and conclusions expressed in a report.

3.  Schedule the Veteran for a VA examination for hypertension.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to an event or incident of service or caused or aggravated by his service.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

4.  Then, the Veteran should be afforded a VA examination for his skin condition, with an appropriate examiner, to determine the symptoms and etiology of his skin condition.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current skin condition is etiologically related to an event or incident of service or caused or aggravated by his service.

A complete rationale should be given for all opinions and conclusions expressed in a report.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



